Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the sole reactive constituents” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the water content” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the weight-average molar mass” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the water content” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation “the weight-average molar mass” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the water content” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,956,438 to Ruetman et al. 
As to claims 1-2, 4-5, 7-8, 10-11, 13-14, 16, 17, and 19, Ruetman discloses an isocyanate-reactive composition that is free of water and blended together prior to reacting with diisocyanate component (taken to meet limitation as the sole reactive constituents) comprising a polyol mixture that includes 5 to 50% by weight of a polyfunctional polyol and 90 to 60% by weight of a diol preferably a mixture of polyether polyols (5:4-8) and a ionic component such as sulfonic acid functionalized with hydroxy or amino groups and salts thereof (6:47-48 as taught in U.S. Patent No. 4,108,814) wherein in the examples the polyol mixture comprising 0.21% of diol, 0.09% of triol, and 0.30 eq. of ionic component.  This equates to 50% of ionic component and 50% of polyol component based on the isocyanate-reactive composition.  The selection of sulfonic acid functionalized component is is taught, however, not preferred in the examples.  Still, the selection of the sulfonic acid functionalized component would have been obvious to a person of ordinary skill in the art with a reasonable of expectation of success that said substitution would result in the desired improved adhesion properties (7:13-20).
As to claims 3, 9, 12, 18, and 20, Ruetman discloses the mixture is prepared in the absence of solvent and water, which is taken to meet the limitation less than 5% by weight (7:36-41).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,956,438 to Ruetman et al. in view of WO-0174921 to Chang.
As to claims 1-2, 4-5, 7-8, 10-11, 13-14, 16, 17, and 19, Ruetman discloses an isocyanate-reactive composition that is free of water and blended together prior to reacting with diisocyanate component (taken to meet limitation as the sole reactive constituents) comprising a polyol mixture that includes 5 to 50% by weight of a polyfunctional polyol and 90 to 60% by weight of a diol preferably a mixture of polyether polyols (5:4-8) and a ionic component such as sulfonic acid functionalized with hydroxy or amino groups and salts thereof (6:47-48 as taught in U.S. Patent No. 4,108,814) wherein in the examples the polyol mixture comprising 0.21% of diol, 0.09% of triol, and 0.30 eq. of ionic component.  This equates to 50% of ionic component and 50% of polyol component based on the isocyanate-reactive composition.  The selection of sulfonic acid functionalized component is is taught, however, not preferred in the examples.  Still, the selection of the sulfonic acid functionalized component would have been obvious to a person of ordinary skill in the art with a reasonable of expectation of success that said substitution would result in the desired improved adhesion properties (7:13-20).
The preferred sulfonic acid derivative is not expressly disclosed in Ruetman.
However, Chang discloses sodium salts of N-(2-aminoethyl)-2-aminoethane sulfonic acid as a preferred ionic component is an isocyanate reactive composition comprising polyols (10:21-27).
At the time of filing it would have been obvious to substitute the sulfonic acid derivative of Ruetman for the sulfonic acid derivative of Chang to prevent significant phase separation or gelation and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function.  In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.




Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0197293 to Mougin. 
As to claims 1, 4-5, 7-8, 10, 13-14, 16-17, and 19, Mougin anionic polyurethanes comprising from 1 to 90% by weight of total polymer of at sulfonic acid derivative containing two amino groups and 40 to 70% by weight of a component comprising at least two hydroxyl groups such as polyether polyols with molecular weights that range from 400 to 5,000 (0120) or low molecular weight diols such as 1,4-butanediol (0115-0119, 0139).
Mougin teaches a composition comprising overlapping amounts of sulfonic acid functionalized component and it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use more of sulfonic acid derivative that falls within the claimed range to ensure that the polyurethane has the required elastic properties that results in improved viscoelastic properties of the cosmetic deposits and films obtained from the compositions (0006, 0012).
As to claim 2, Mougin teaches separating the isocyanate component from the isocyanate-reactive component, which is taken to meet sole reactive constituents present in the isocyanate-reactive composition.
As to claims 3 and 12, Mougin discloses removing the organic solvent and adding an aqueous solution to obtain a polymer concentration in the water of about 25% by weight (0155).  No solvent is present.
As to claims 6 and 15, Mougin discloses sulfonic acid derivatives of the following formula: 

    PNG
    media_image1.png
    42
    443
    media_image1.png
    Greyscale
and when Ra equals C2 would represent 2-[(2-aminoethyl)aminoethane]sulfonic acid.
As to claim 11, Mougin discloses wherein the fraction of sulfonic acid derivative should be sufficient to confer on the polymers a negative charge responsible for their good capacity to dissolve or to be dispersed in water (i.e hydrophilic properties, 0136).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763